Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 29 July 2022, and IDS, filed 29 July 2022.

2. 	Claims 1-20 are pending.  Claims 1, 7, and 15 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 29 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4. 	Claims 1-2, 5-9, 12, 14-16, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-9, 12-13, 1-2, 4-5, 7, 15-16, 19, 18, and 7, respectively, of U.S. Patent No. 11,403,360 B1.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 8-9, 12-13, 1-2, 4-5, 7, 15-16, 19, 18, and 7 of Patent 11,403,360 B1 contain every element of claims 1-2, 5-9, 12, 14-16, and 18-20, respectively, of the instant application and thus anticipate the claims of the instant application.  The claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 5-7, 9-10, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (U.S. Publication 2018/0130097 A1).
As per independent claim 1, Tran discloses a computing system (See Tran, Figure 3), comprising:
one or more processors; and a memory storing program instructions (See Tran, Figure 3) that, when executed by the one or more processors, cause the one or more processors to at least:
receive, from a client device, a selection of a first image from a first plurality of images (See Tran, paragraph 0025, describing the user selecting an image from the multiple hero images presented in the application interface);
in response to receipt of the selection of the first image:
cause a user interface including a first portion and a second portion to be presented on the client device, wherein: the first portion includes presentation of native content including an alternate version of the first image;
the second portion includes presentation of third-party webpage content corresponding to the first image and allows user navigation of the third-party webpage content from within the user interface 
(See Tran, Abstract, paragraphs 0025-0029, 0035-0036, 0038, and Figure 1, describing that upon selection of one of the multiple hero images, a child card may be displayed, the child card including an enlarge version of the hero image, as shown in Figure 1, element s136, and retrieved navigable third party content, such as content extracted from a corresponding webpage and a link allowing the user to navigate to additional webpage content; Figure 1, element s136 and paragraphs 0009-0011, describing generating the user interface including the child card containing the enlarged version of the hero image and retrieved navigable third party content, such as content extracted from a corresponding webpage and a link allowing the user to navigate to additional webpage content).
As per dependent claim 2, Tran discloses the limitations of claim 1 as described above.  Tran also discloses wherein the third-party webpage content includes a uniform resource locator (URL) associated with the first image (See Tran, Figure 1, elements s132 and s142, and paragraph 0063).
As per dependent claim 3, Tran discloses the limitations of claim 1 as described above.  Tran also discloses wherein the alternate version of the first image includes an enlarged version of the first image (See Tran, Figure 1, element s136, and paragraphs 0009-0011 and 0025).
As per dependent claim 5, Tran discloses the limitations of claim 1 as described above.  Tran also discloses wherein the user interface includes a third portion including a second plurality of images that are related to the first image (See Tran, Abstract, and paragraphs 0009 and 0012).
As per dependent claim 6, Tran discloses the limitations of claim 1 as described above.  Tran also discloses wherein: the third-party webpage content includes at least one link to a third-party webpage; and user navigation of the third-party webpage content includes selection of the at least one link (See Tran, Figure 1, element s132, and paragraphs 0011 and 0047).
As per independent claim 7, Tran discloses a computer-implemented method… (See Tran, Abstract).
Independent claim 7 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 9, Tran discloses the limitations of claim 7 as described above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 10, Tran discloses the limitations of claim 7 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 12, Tran discloses the limitations of claim 7 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per independent claim 15, Tran discloses a non-transitory computer-readable medium having instructions stored thereon… (See Tran, Figure 3).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 16, Tran discloses the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 17, Tran discloses the limitations of claim 15 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 18, Tran discloses the limitations of claim 15 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 19, Tran discloses the limitations of claim 15 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Publication 2018/0130097 A1), as applied to claims 1 and 7 above, and further in view of Hsiao (U.S. Patent 10,452,706 B2).
As per dependent claim 4, Tran teaches the limitations of claim 1 as described above.  Tran does not teach expressly wherein the alternate version of the first image includes a high-resolution version of the first image, however, Hsiao teaches this limitation (See Hsiao, Figure 3, and Column 1, lines 33-48, describing displaying a high resolution version of a previously displayed low resolution image).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include displaying a high resolution version of an image of Hsiao with the alternate version of a first image of Tran.  The motivation for doing so would have been to reduce extensive wait times for displaying and downloading high resolution images, as taught by Hsiao (See Hsiao, Column 1, lines 33-37).  Therefore, it would have been obvious to combine Hsiao with Tran for the benefit of reducing extensive wait times for displaying and downloading high resolution images to obtain the invention as specified in claim 4.
As per dependent claim 11, Tran teaches the limitations of claim 7 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.




7.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Publication 2018/0130097 A1), as applied to claim 7 above, and further in view of Agarwal (U.S. Patent 11,087,359 B1).
As per dependent claim 8, Tran teaches the limitations of claim 7 as described above.  Tran does not teach expressly prior to the selection of the first image content item: identifying the first plurality of image content items as responsive to the query; and causing the first plurality of image content items to be presented on the client device, however, Agarwal teaches this limitation (See Agarwal, Column 1, lines 31-51, Figure 2, and Column 7, lines 43-67, describing identifying a number of image content items prior to selecting an image and displaying the number of image content items on the client device display).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the identification and display of multiple images based on a query of Agarwal with the image content item display of Tran.  The motivation for doing so would have been to provide immersive contents for presentation along with search results responsive to the received query, as taught by Agarwal (See Agarwal, Column 1, lines 50-55).  Therefore, it would have been obvious to combine Agarwal with Tran for the benefit of providing immersive contents for presentation along with search results responsive to the received query to obtain the invention as specified in claim 8.


8.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Publication 2018/0130097 A1), as applied to claim 12 above, and further in view of Faria (U.S. Publication 2010/0049707 A1).
As per dependent claim 13, Tran teaches the limitations of claim 12 as described above.  Tran does not teach expressly wherein the second plurality of images are identified based on a visual similarity between the first image and the second plurality of images, however, Faria teaches this limitation (See Faria, paragraph 0004, describing extracting characteristic information from images to determine the visual similarity between pairs of images and identify a set of images that are visually similar to a given query image).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the plurality of images identified based on a visual similarity between the first and second plurality of images of Faria with the second images related to the first image of Tran.  The motivation for doing so would have been to influence the viewer’s decisions based on the closeness of the additional images to the query image, as taught by Faria (See Faria, paragraph 0004).  Therefore, it would have been obvious to combine Faria with Tran for the benefit of influencing the viewer’s decisions based on the closeness of the additional images to the query image to obtain the invention as specified in claim 13.


9.	Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Publication 2018/0130097 A1), as applied to claims 7 and 15 above, and further in view of Ramachandra (U.S. Publication 2018/0262798 A1).
As per dependent claim 14, Tran teaches the limitations of claim 7 as described above.  Tran does not teach expressly wherein the third-party webpage content is at least one of: pre-fetched; or retrieved in response to selection of the first image, however, Ramachandra teaches this limitation (See Ramachandra, paragraphs 0032-0037, describing dynamically fetching additional content while viewing content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the fetching of additional content during display of content of Ramachandra with the display of native content items of Tran.  The motivation for doing so would have been to allow a user to view the additional content quickly without interruption or further user action.  Therefore it would have been obvious to combine Ramachandra with Tran for the benefit of allowing a user to view the additional content quickly without interruption or further user action to obtain the invention as specified in claim 14.
As per dependent claim 20, Tran teaches the limitations of claim 15 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 14 above, and is additionally rejected along the same rationale as used in the rejection of claim 14.


10. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Masera (U.S. Patent 7,006,091 B2) discloses optimizing the display of a subject of interest in a digital image.
- Kyu (U.S. Publication 2009/0265616 A1) discloses displaying information including a word or picture.
- Ha (U.S. Publication 2018/0107758 A1) discloses changing webpage output schemes.
- Grue (U.S. Publication 2020/0195751 A1) discloses managing content items having multiple resolutions.
- Price (U.S. Publication 20170220306 A1) discloses automatic content verification.


12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
13. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176